Case: 1:19-cv-08454 Document #: 116 Filed: 02/11/21 Page 1 of 1 PageID #:1784

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Securities and Exchange Commission
                                            Plaintiff,
v.                                                          Case No.: 1:19−cv−08454
                                                            Honorable Andrea R. Wood
Todays Growth Consultant Inc., et al.
                                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, February 11, 2021:


        MINUTE entry before the Honorable Andrea R. Wood: Telephonic status hearing
held on 2/11/2021. As discussed on the record, counsel for the receiver shall provide
Defendant Courtright with an inventory of items taken from his office. Telephonic status
hearing set for 4/8/2021 at 11:00 AM. To ensure public access to court proceedings,
members of the public and media may call in to listen to telephonic hearings. The call−in
number is (888) 557−8511 and the access code is 3547847. Counsel of record will receive
an email 30 minutes prior to the start of the telephonic hearing with instructions to join the
call. Persons granted remote access to proceedings are reminded of the general prohibition
against photographing, recording, and rebroadcasting of court proceedings. Violation of
these prohibitions may result in sanctions, including removal of court−issued media
credentials, restricted entry to future hearings, denial of entry to future hearings, or any
other sanctions deemed necessary by the Court. Mailed notice (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
